Title: Thursday. July 4th. 1771.
From: Adams, John
To: 


       Dined with D. Wyer, in Company with his Father, Farnum, Sewall, Cushing, Sewall, Lowell &c. Conversation turns upon Revelations, Prophecies, Jews, &c.
       Spent the Evening, with the Barr, at Shattucks the Tavern in high Spirits. Agreed unanimously to recommend Tim. Langdon, to be sworn. All in good Spirits, very chearfull, and chatty—many good stories, &c. This day Argued the Cause of Freeman and Child, a Suit for £10 Penalty, for taking greater Fees in the Custom House than those allowed by the Province Law.
      